On March 27, 2013, the Defendant was sentenced for COUNT I: Theft, a felony, in violation of Section 45-6-301(8), MCA, committed to Department of Corrections for Ten (10) years with Five (5) years suspended, consecutive to Count II and a credit of $1,000 towards his fines; and for COUNT II: Theft, Obtain or Exerts Unauthorized Control Over Property, 3rd or Subsequent Offense, a misdemeanor, in violation of Section 45-6-301(l)[3], MCA, committed to Missoula County Detention Center for Six (6) months, with 41 days suspended; and the terms and conditions given in the Judgment on March 27, 2013.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The División finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.